 



Exhibit 10.1
AMENDMENT NO. 3
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
March 21, 2008
     This Amendment No. 3 to Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of the date first set forth above by Ashford OP General Partner, LLC, a
Delaware limited liability company, as general partner (the “General Partner”)
of Ashford Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Third Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, dated as of May 7, 2007, as amended by
Amendment No. 1 to the Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, dated as of July 18,
2007, and Amendment No. 2 to the Third Amended and Restated Agreement of Limited
Partnership, dated as of February 6, 2008 (as so amended, the “Partnership
Agreement”), for the purpose of issuing additional Partnership Units in the form
of Long Term Incentive Units (“LTIP Units”). Capitalized terms used and not
defined herein shall have the meanings set forth in the Partnership Agreement.
     WHEREAS, Section 11.1(b) of the Partnership Agreement permits the General
Partner, without the consent of the Limited Partners, to amend the Partnership
Agreement for the purpose of setting forth and reflecting in the Partnership
Agreement the admission, substitution or withdrawal of Limited Partners or the
issuance of additional Partnership Interests pursuant to Section 4.3(a) of the
Partnership Agreement;
     WHEREAS, the General Partner desires to so amend the Partnership Agreement
as of the date first set forth above;
     WHEREAS, pursuant to the Ashford Hospitality Trust, Inc. Amended and
Restated 2003 Stock Incentive Plan, as amended and/or one or more successor or
additional equity incentive plans or programs that the Company may adopt after
the date hereof, as amended (each individually and all of them collectively, as
the context requires, the “Plan”), the Company and the General Partner resolved
to grant to executives of the Company and its subsidiaries, including the
Partnership, Other Stock-Based Awards (as defined in the Plan), which include
the issuance to such executives of a Partnership Interest having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein, such
Partnership Interest to be expressed as a number of Partnership Units to be
referred to as Long Term Incentive Units (“LTIP Units”); and
     WHEREAS, the issuance of LTIP Units is permitted by Section 4.3(a) of the
Partnership Agreement.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner has set forth in this Amendment pursuant to
its authority under Sections 4.3(a) and 6.1(t) of the Partnership Agreement the
following description of the rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption and
conversion of a class and series of Partnership Interest which shall be referred
to as “LTIP Units”:
     1. Article I of the Partnership Agreement is hereby amended to add the
following definitions:
     “Adjustment Event” shall have the meaning set forth in Section 4.3(d)
hereof.
     “Capital Account Limitation” shall have the meaning set forth in Section
7.9(b) hereof.
     “Common Partnership Unit Distribution” shall have the meaning set forth in
Section 4.3(d) hereof.
     “Common Partnership Unit Economic Balance” shall have the meaning set forth
in Section 5.5 hereof.
     “Constituent Person” shall have the meaning set forth in Section 7.9(f)
hereof.
     “Conversion Date” shall have the meaning set forth in Section 7.9(b)
hereof.
     “Conversion Notice” shall have the meaning set forth in Section 7.9(b)
hereof.
     “Conversion Right” shall have the meaning set forth in Section 7.9(a)
hereof.
     “Distribution Payment Date” shall mean the dates upon which the General
Partner makes distributions in accordance with Section 8.1 hereof.
     “Economic Capital Account Balance” shall have the meaning set forth in
Section 5.5 hereof.
     “Forced Conversion” shall have the meaning set forth in Section 7.9(c)
hereof.
     “Forced Conversion Notice” shall have the meaning set forth in
Section 7.9(c) hereof.
     “Full Distribution Amount” shall have the meaning set forth in
Section 8.1(a) hereof.

2



--------------------------------------------------------------------------------



 



     “Ineligible Unit” shall have the meaning set forth in Section 5.5 hereof.
     “LTIP Unit” shall mean a Partnership Unit that is designated as an LTIP
Unit and which has the rights, preferences and other privileges designated in
Sections 4.3(d) and 4.3(e) hereof and elsewhere in the Partnership Agreement in
respect of LTIP Unitholders. The allocation of LTIP Units among the Partners
shall be set forth on Exhibit A, as may be amended from time to time.
     “LTIP Unitholder” shall mean a Partner that holds LTIP Units.
     “Target Balance” shall have the meaning set forth in Section 5.5(a) hereof.
     “Unit Transaction” shall have the meaning set forth in Section 7.9(f)
hereof.
     “Unvested Incentive Units” shall have the meaning set forth in Section
4.3(e)(i) hereof.
     “Vested LTIP Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
     “Vesting Agreement” shall mean each or any, as the context implies, Long
Term Incentive Plan (LTIP) Vesting Agreement entered into by a LTIP Unitholder
upon acceptance of an award of LTIP Units under the Plan (as such agreement may
be amended, modified or supplemented from time to time).
     2. Article I is hereby amended to amend and restate the following
definitions in their entirety as follows:
     “Common Percentage Interest” shall mean the percentage ownership interest
in the Common Partnership Units of each Partner, as determined by dividing the
Common Partnership Units owned by a Partner by the total number of Common
Partnership Units then outstanding, subject to Sections 4.3(d) and 4.3(e) which
treat LTIP Units as Common Partnership Units for this purpose.
     “Partnership Unit” shall mean a Common Partnership Unit, a Preferred
Partnership Unit, an LTIP Unit, or an other fractional, undivided share of the
Partnership Interests that the General Partner has authorized pursuant to this
Agreement. The Partnership Units of the Partners shall be set forth on Exhibit
A, as may be amended from time to time.
     3. Article I is hereby amended by adding the following paragraph to the end
thereof:

3



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, the term “Common Partnership Unit” includes
the term “Common Unit”, the term “Preferred Partnership Unit” includes the term
“Preferred Unit”, and the term “Partnership Unit” includes the term “Unit.”
     4. The following subsections (d) and (e) shall be appended to Section 4.3
of the Partnership Agreement:
     (d) LTIP UNITS. The General Partner may from time to time issue LTIP Units
to Persons who provide services to the Partnership, for such consideration as
the General Partner may determine to be appropriate, and admit such Persons as
Limited Partners. The Capital Accounts of such LTIP Unitholders shall be
credited with the amount of their respective Capital Contributions pursuant to
Section 5.3. Except to the extent a Capital Contribution is made with respect to
an LTIP Unit, an LTIP Unit is intended to qualify as a “profits interest” in the
Partnership. Subject to the provisions of Sections 4.3(d) and 4.3(e) and the
special provisions of Sections 5.5, 7.9 and 7.10, LTIP Units shall be treated as
Common Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Common Percentage Interests,
holders of LTIP Units shall be treated as Common Partnership Unitholders and
LTIP Units shall be treated as Common Partnership Units. In particular, the
Partnership shall comply with the following procedures:
     (i) If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Partnership
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Common Partnership Units in
Partnership Units, (B) the Partnership subdivides the outstanding Common
Partnership Units into a greater number of units or combines the outstanding
Common Partnership Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Partnership
Units by way of a reclassification or recapitalization of its Common Partnership
Units. If more than one Adjustment Event occurs, the adjustment to the LTIP
Units need be made only once using a single formula that takes into account each
and every Adjustment Event as if all Adjustment Events occurred simultaneously.
For the avoidance of doubt, the following shall not be Adjustment Events:
(x) the issuance of Partnership Units in a financing, reorganization,
acquisition or other similar business transaction, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
Ashford OP Limited Partner, LLC in respect of a capital contribution to the
Partnership of

4



--------------------------------------------------------------------------------



 



proceeds from the sale of securities by the Company. If the Partnership takes an
action affecting the Common Partnership Units other than actions specifically
described above as “Adjustment Events” and in the opinion of the General Partner
such action would require an adjustment to the LTIP Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the LTIP Units, to the extent permitted by law
and by the Plan, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as herein provided the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment; and
     (ii) Subject to the provisions of Section 10.4, the LTIP Unitholders shall,
in respect of each Distribution Payment Date, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Partnership Unit (the “Common Partnership Unit
Distribution”), paid to holders of record on the same Partnership Record Date
established by the General Partner with respect to such Distribution Payment
Date. The term “Newly Issued Common Unit” shall be deemed to include LTIP Units
issued during a Distribution Period and Section 8.1(a) shall apply in full to
LTIP Units. During any Distribution Period, so long as any LTIP Units are
outstanding, except upon liquidation of the Partnership and as provided in the
following sentence and Section 10.4, no distributions (whether in cash or in
kind) shall be authorized, declared or paid on Common Partnership Units, unless
equal distributions have been or contemporaneously are authorized, declared and
paid on the LTIP Units for such Distribution Period.
     The LTIP Units shall rank pari passu with the Common Partnership Units as
to the payment of regular and special periodic or other distributions and
distribution of assets upon liquidation, dissolution or winding up, provided
upon liquidation the amount distributed with respect to a LTIP Unit shall be
limited to the related Capital Account balance as provided by Section 10.4. As
to the payment of distributions and as to distribution of assets upon
liquidation, dissolution or winding up, any class or series of Partnership Units
or Partnership Interests which by its terms specifies that it

5



--------------------------------------------------------------------------------



 



shall rank junior to, on a parity with, or senior to the Common Partnership
Units shall also rank junior to, or pari passu with, or senior to, as the case
may be, the LTIP Units. Subject to the terms of any Vesting Agreement, a LTIP
Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Partnership
Units are entitled to transfer their Common Partnership Units pursuant to
Article IX.
     (e) LTIP Units shall be subject to the following special provisions:
     (i) VESTING AGREEMENTS. LTIP Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Plan, if applicable. LTIP Units that
have vested under the terms of a Vesting Agreement are referred to as “Vested
LTIP Units”; all other LTIP Units shall be treated as “Unvested Incentive
Units.”
     (ii) FORFEITURE. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in the
right of the Partnership to repurchase LTIP Units at a specified purchase price
or some other forfeiture of any LTIP Units, then if the Partnership exercises
such right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, then the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date prior to the effective date of the forfeiture. In connection with
any repurchase or forfeiture of LTIP Units, the balance of the portion of the
Capital Account of the LTIP Unitholder that is attributable to all of his or her
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
Target Balance contemplated by Section 5.5, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any, with such reduction being
accomplished by an allocation of gross deductions or losses to the applicable
LTIP Unitholder.
     (iii) ALLOCATIONS. LTIP Units shall generally be treated as Common
Partnership Units for purposes of Article V, but LTIP Unitholders shall also be
entitled to certain special allocations of gain under Section 5.5.

6



--------------------------------------------------------------------------------



 



     (iv) REDEMPTION. The Redemption Right provided to Limited Partners under
Section 7.4 shall not apply with respect to LTIP Units unless and until they are
converted to Common Partnership Units as provided in clause (vi) below and
Section 7.9.
     (v) LEGEND. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation any Vesting Agreement, apply to the
LTIP Unit.
     (vi) CONVERSION TO COMMON PARTNERSHIP UNITS. Vested LTIP Units are eligible
to be converted into Common Partnership Units under Section 7.9.
     (vii) VOTING. LTIP Units shall have the voting rights provided in
Section 7.10.
     (viii) ISSUANCE. An LTIP Unit shall be considered issued to an LTIP
Unitholder upon the later to occur of: (i) execution of a counterpart signature
page to this Agreement, unless such Person is already a Limited Partner,
(ii) execution by such LTIP Unitholder and the Partnership of a Vesting
Agreement with respect to such LTIP Unit, if applicable, and (iii) payment to
the Partnership of the Capital Contribution, if any, provided for in the related
Vesting Agreement.
     5. The following Section 5.5 shall be appended to Article V of the
Partnership Agreement:
     Section 5.5 SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS. Notwithstanding
the provisions of Section 5.1 above, but subject to the prior allocation of
income, gain, deduction and loss under the terms of the Agreement in respect of
any class of Partnership Interests ranking senior to the LTIP Units with respect
to return of capital or any preferential or priority return, any net capital
gains realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the Agreed Value
of Partnership assets under Section 704(b) of the Code, shall first be allocated
to the LTIP Unitholders until the Economic Capital Account Balances of such
Limited Partners, to the extent attributable to their ownership of LTIP Units,
are equal to (i) the Common Partnership Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units. For this purpose, the “Economic Capital
Account Balances” of the LTIP Unitholders will be equal to their Capital Account
balances, plus the amount of their shares of any Partner Minimum Gain or
Partnership Minimum Gain, in either case to the extent attributable to their
ownership of LTIP Units. Similarly, the “Common Partnership Unit Economic
Balance” shall mean (i) the Capital Account Balance of Ashford OP Limited
Partner, LLC, plus the amount of Ashford OP Limited Partner, LLC’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent

7



--------------------------------------------------------------------------------



 



attributable to Ashford OP Limited Partner, LLC’s ownership of Common
Partnership Units and computed on a hypothetical basis after taking into account
all allocations under Article V through the date on which any allocation is made
under this Section 5.5, divided by (ii) the number of Ashford OP Limited
Partner, LLC’s Partnership Common Partnership Units (with respect to each
holder, the “Target Balance”). Any such allocations shall be made among the LTIP
Unitholders in proportion to the amounts required to be allocated to each under
this Section 5.5, provided, however, that no amounts will be allocated with
respect to any particular LTIP Unit (each, an “Ineligible Unit”) until all
special allocations pursuant to Part A of Exhibit B with respect to such LTIP
Unit have been reversed to the extent required by paragraph 9 of Part A of
Exhibit B. If, notwithstanding the foregoing, not all LTIP Units (including
Ineligible Units) are fully booked up, an LTIP Unitholder may determine how net
capital gains shall be allocated among such LTIP Unitholder’s LTIP Units (other
than Ineligible Units); provided, however, if such LTIP Unitholder does not make
such a determination, net capital gains shall generally be allocated so that the
Economic Capital Account Balance of the maximum amount of Vested LTIP Units held
by such LTIP Unitholder is equal to the Common Partnership Unit Economic Balance
on a per Unit basis; provided, further, that such net capital gains may only be
allocated to LTIP Units that are held by such LTIP Member on the date of the
allocation under this Section 5.5. The parties agree that the intent of this
Section 5.5 is to make the Capital Account balances of the LTIP Unitholders with
respect to their LTIP Units economically equivalent to the Capital Account
balance of Ashford OP Limited Partner, LLC (on a per-Partnership Unit basis)
with respect to its Common Partnership Units.
     6. The following Section 7.9 shall be appended to Article VII of the
Partnership Agreement.
     Section 7.9 CONVERSION OF LTIP UNITS.
     (a) An LTIP Unitholder shall have the right (the “Conversion Right”), at
his or her option, at any time to convert all or a portion of his or her Vested
LTIP Units into Common Partnership Units; provided, however, that a holder may
not exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand Vested LTIP Units, all of
the Vested LTIP Units held by such holder. LTIP Unitholders shall not have the
right to convert Unvested Incentive Units into Common Partnership Units until
they become Vested LTIP Units; provided, however, that when a LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested Incentive Units to become Vested LTIP Units, such LTIP Unitholder may
give the Partnership a Conversion Notice conditioned upon and effective as of
the time of vesting and such Conversion Notice, unless subsequently revoked by
the LTIP Unitholder, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Partnership Units. In all cases, the
conversion of any LTIP Units into Common Partnership Units shall be subject to
the conditions and procedures set forth in this Section 7.9.

8



--------------------------------------------------------------------------------



 



     (b) A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Partnership Units, giving effect
to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”).
     In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit M (with
a copy to the General Partner) not less than 10 nor more than 60 days prior to a
date (the “Conversion Date”) specified in such Conversion Notice; provided,
however, that if the General Partner has not given to the LTIP Unitholders
notice of a proposed or upcoming Unit Transaction (as defined below) at least
thirty (30) days prior to the effective date of such Unit Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth (10th) day after such notice from the General Partner
of a Unit Transaction or (y) the third business day immediately preceding the
effective date of such Unit Transaction. A Conversion Notice shall be provided
in the manner provided in Section 14.5. Each LTIP Unitholder covenants and
agrees with the Partnership that all Vested LTIP Units to be converted pursuant
to this Section 7.9 shall be free and clear of all liens. Notwithstanding
anything herein to the contrary, a holder of LTIP Units may deliver a Redemption
Notice pursuant to Section 7.4 of the Partnership Agreement relating to those
Common Partnership Units that will be issued to such holder upon conversion of
such LTIP Units into Common Partnership Units in advance of the Conversion Date;
provided, however, that the redemption of such Common Partnership Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put a LTIP
Unitholder in a position where, if he or she so wishes, the Common Partnership
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Partnership simultaneously with such conversion, with the further
consequence that, if the General Partner elects to assume the Partnership’s
redemption obligation with respect to such Common Partnership Units under
Section 7.4(b) of the Partnership Agreement by delivering to such holder REIT
Common Shares rather than cash, then such holder can have such REIT Common
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into Common Partnership Units. The General Partner shall
cooperate with a LTIP Unitholder to coordinate the timing of the different
events described in the foregoing sentence.
     (c) The Partnership, at any time at the election of the General Partner,
may cause any number of Vested LTIP Units held by a LTIP Unitholder to be
converted (a “Forced Conversion”) into an equal number of Common

9



--------------------------------------------------------------------------------



 



Partnership Units, giving effect to all adjustments (if any) made pursuant to
Sections 4.3(d), 4.3(e) and 5.5; provided, however, that the Partnership may not
cause a Forced Conversion of any LTIP Units that would not at the time be
eligible for conversion at the option of such LTIP Unitholder pursuant to
Section 7.9(b). In order to exercise its right of Forced Conversion, the
Partnership shall deliver a notice (a “Forced Conversion Notice”) in the form
attached as Exhibit N to the applicable LTIP Unitholder not less than 10 nor
more than 60 days prior to the Conversion Date specified in such Forced
Conversion Notice. A Forced Conversion Notice shall be provided in the manner
provided in Section 14.5.
     (d) A conversion of Vested LTIP Units for which the holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Partnership Units issuable upon such conversion. After
the conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Partnership Units and remaining LTIP
Units, if any, held by such person immediately after such conversion. The
assignee of any Limited Partner pursuant to Article IX hereof may exercise the
rights of such Limited Partner pursuant to this Section 7.9 and such Limited
Partner shall be bound by the exercise of such rights by the assignee.
     (e) For purposes of making future allocations under Section 5.5 and
applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Partnership Unit Economic Balance.
     (f) If the Partnership, the General Partner or the Company shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event) in each case as a result of which Common
Partnership Units shall be exchanged for or converted into the right, or the
holders of such Partnership Units shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Unit Transaction”), then the General Partner
shall, immediately prior to the Unit Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that

10



--------------------------------------------------------------------------------



 



occur in connection with the Unit Transaction or that would occur in connection
with the Unit Transaction if the assets of the Partnership were sold at the Unit
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Unit Transaction (in which case the Conversion Date shall be the
effective date of the Unit Transaction).
     In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Unit Transaction in consideration for the Common Partnership Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Unit Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. In the event that holders of Common Partnership Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the Unit Transaction, prior to such Unit Transaction the General
Partner shall give prompt written notice to each LTIP Unitholder of such
election, and shall use commercially reasonable efforts to afford the LTIP
Unitholders the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Common Partnership Units in connection with such Unit
Transaction. If a LTIP Unitholder fails to make such an election, such holder
(and any of its transferees) shall receive upon conversion of each LTIP Unit
held him or her (or by any of his or her transferees) the same kind and amount
of consideration that a holder of a Common Partnership Unit would receive if
such Common Partnership Unit holder failed to make such an election.
     Subject to the rights of the Partnership, the General Partner and the
Company, under any Vesting Agreement and the Plan, the Partnership shall use
commercially reasonable effort to cause the terms of any Unit Transaction to be
consistent with the provisions of this Section 7.9(f) and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any LTIP Unitholders whose LTIP Units will not be converted into
Common Partnership Units in connection with the Unit Transaction that will (i)
contain provisions enabling the holders of LTIP Units that remain outstanding
after such Unit Transaction to convert their LTIP Units into securities as
comparable as reasonably possible under the circumstances to the Common
Partnership Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in the Partnership Agreement for the benefit of the LTIP Unitholders.

11



--------------------------------------------------------------------------------



 



     7. The following Section 7.10 shall be appended to Article VII of the
Partnership Agreement:
     Section 7.10 VOTING RIGHTS OF LTIP UNITS. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any,
(b) have the same voting rights as a holder of Common Partnership Units, with
the LTIP Units voting as a single class with the Common Partnership Units and
having one vote per LTIP Unit; and (c) have the additional voting rights that
are expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of the
Partnership Agreement applicable to LTIP Units so as to materially and adversely
affect any right, privilege or voting power of the LTIP Units or the LTIP
Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
the holders of Common Partnership Units; but subject, in any event, to the
following provisions:
     (a) With respect to any Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 7.9(f) hereof, the consummation of such Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and
     (b) Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Partnership Units, LTIP Units or Preferred Partnership Units, whether ranking
senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
     The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Partnership Units.
     8. The Partnership Agreement is amended to incorporate Exhibit M and
Exhibit N as Exhibit M and Exhibit N thereto and to replace Exhibit A thereto
with a revised Exhibit A to reflect the issuance of the LTIP Units from time to
time.

12



--------------------------------------------------------------------------------



 



     9. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.
     10. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
     11. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a
Delaware limited liability company, as General
Partner of Ashford Hospitality Limited Partnership
      By:           David A. Brooks, Vice President             

 



--------------------------------------------------------------------------------



 



Exhibit M
to Amendment No. 3 to Third Amended and Restated Agreement of Limited
Partnership
of Ashford Hospitality Limited Partnership
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON PARTNERSHIP UNITS
     The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert
the number of LTIP Units in Ashford Hospitality Limited Partnership (the
“Partnership”) set forth below into Common Partnership Units in accordance with
the terms of the Third Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended; and (ii) directs that any cash in lieu of Common
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

                 
Name of LTIP Unitholder:
                          (Please Print: Exact Name as Registered with
Partnership)
 
                Number of LTIP Units to be Converted:                          
 
               
Date of this Notice:
                         
 
               
 
                  (Signature of Limited Partner: Sign Exact Name as Registered
with Partnership)
 
               
 
                 
(Street Address)
               
 
               
 
                 
(City)
          (State)   (Zip Code)
 
               
Signature Guaranteed by:
                     

Exhibit M– Page 1

 



--------------------------------------------------------------------------------



 



Exhibit N
to Amendment No. 3 to Third Amended and Restated Agreement of Limited
Partnership
of Ashford Hospitality Limited Partnership
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON PARTNERSHIP UNITS
     Ashford Hospitality Limited Partnership (the “Partnership”) hereby
irrevocably (i) elects to cause the number of LTIP Units held by the LTIP
Unitholder set forth below to be converted into Common Partnership Units in
accordance with the terms of the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended

                 
Name of LTIP Unitholder:
                          (Please Print: Exact Name as Registered with
Partnership)
 
                Number of LTIP Units to be Converted:                          
      Date of this Notice:
                         

Exhibit N– Page 1

 